     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 1 of 18

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MANUEL PEREZ and MACARIO                          No. 1:18-cv-00927-DAD-EPG
     PEREZ,
12

13                      Plaintiffs,
                                                       ORDER DENYING PRELIMINARY
14          v.                                         APPROVAL OF SETTLEMENT

15   ALL AG, INC., a California corporation;           (Doc. No. 40)
     et al.,
16
                        Defendants.
17

18

19                                           INTRODUCTION
20          This matter came before the court on September 4, 2019 for hearing on a motion for
21   preliminary approval of the proposed settlement (the “Settlement”) brought on behalf of plaintiffs
22   Manuel Perez and Macario Perez (collectively, the “plaintiffs”). (Doc. No. 40; see also Doc. Nos.
23   42, 43.) Attorneys Anali Cortez and Estella Cisneros appeared on behalf of plaintiffs, and
24   attorneys Dawn Berry and Justin Campagne appeared telephonically on behalf of defendants. For
25   the reasons set forth below, the court must deny preliminary approval of the Settlement.
26                                            BACKGROUND
27          Defendants Means Nursery, Inc. (“Means Nursery”) and Gold Coast Farms, LLC (“Gold
28   Coast”) cultivate and prepare horticultural products for distribution to third-party retailers. (Doc.
                                                       1
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 2 of 18

 1   No. 22, Second Am. Comp. (“SAC”) at ¶¶ 29–30.) Both companies hired defendant All Ag, Inc.

 2   (“All Ag”) (collectively, the “defendants”) to supply workers and process payroll at Gold Coast’s

 3   Woodlake, California nursery in Tulare County. (Id. at ¶¶ 8, 28–29.)

 4          Both plaintiffs worked for defendants at the Woodlake nursery growing ornamental

 5   plants. (Id. at ¶¶ 8–9.) Manuel Perez worked for defendants from approximately May 2013

 6   through November 21, 2017, and Macario Perez, from approximately April 2001 through

 7   December 4, 2017. (Id.)

 8          On July 9, 2018, plaintiffs filed this PAGA representative action. (Doc. No. 1, Compl.)

 9   In their Second Amended Complaint, filed November 13, 2018, plaintiffs allege ten causes of

10   action under California’s Labor Code, Business and Professions Code, Unfair Competition Law,

11   and the Private Attorney General Act (“PAGA”), as well as the federal Fair Labor Standards Act

12   (“FLSA”). (SAC at ¶¶ 47–92.) Defendants, however, deny and dispute all of plaintiffs’ claims.

13   (See Doc. Nos. 13, 14, 40 at 3.) On April 30, 2019, after several months of formal discovery and

14   investigation, the parties participated in a full-day settlement conference before U.S. Magistrate

15   Judge Jeremy D. Peterson, during which they agreed to settle the case. (See Doc. No. 31.) A

16   second settlement conference before Judge Peterson on July 8, 2019 resolved the outstanding

17   issues. (See Doc. No. 39.) Thereafter, plaintiffs moved for preliminary approval of the

18   Settlement on July 27, 2019. (Doc. No. 40.)

19          After the September 4, 2019 hearing on the pending motion, the court requested that the

20   parties submit additional authorities supporting approval of a PAGA settlement pursuant to which
21   the California Labor & Workforce Development Agency (“LWDA”) receives little to none of the

22   PAGA settlement fund. (Doc. No. 45.) Plaintiffs responded on September 5, 2019 with a list of

23   cases and an August 24, 2017 letter from the LWDA to U.S. District Judge Lucy H. Koh of the

24   Northern District of California setting forth the circumstances under which the LWDA would not

25   seek civil penalties won pursuant to PAGA. (Doc. No. 46-1.) See Ramirez v. Benito Valley

26   Farms, LLC, No. 1:16-cv-04708-LHK (N.D. Cal. Apr. 9, 2020) (Doc. No. 60). Shortly thereafter,
27   defendants notified the court on September 13, 2019 that the California Supreme Court had

28   rendered a decision on September 12, 2019 in ZB, N.A. v. Superior Court, 8 Cal. 5th 175 (2019)
                                                      2
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 3 of 18

 1   that was potentially adverse to the Settlement. (Doc. No. 47.) Before addressing these issues, the

 2   court summarizes the Settlement below.

 3                                  THE PROPOSED SETTLEMENT

 4          The Settlement pending before the court for preliminary approval attempts to resolve

 5   plaintiffs’ representative PAGA claims and the individual claims of the two named plaintiffs,

 6   including their FLSA claims. (Doc. No. 40 at 4, 14.) Curiously, the Settlement is not structured

 7   as a class action settlement, but nonetheless attempts to recover unpaid wages on behalf of a

 8   group of 189 individuals currently or formerly employed by defendants via a PAGA claim. (Id.

 9   at 6–7; Doc. No. 40-1 at 5, 10.)

10   A.     The Relevant Period for Plaintiffs’ PAGA Claims

11          According to the Settlement Agreement, the relevant period for plaintiffs’ PAGA claims

12   (the “Relevant Period”) is from July 9, 2017 to June 8, 2019. (Doc. No. 40-1 at 10 (defining

13   “PAGA Claims” as “claims for PAGA penalties . . . from July 9, 2017 to June 8, 2019.”) This

14   date range is also listed in the Notice Form provided by plaintiffs. (Id. at 27.) However,

15   plaintiffs assert in their Memorandum of Points and Authorities that the unpaid wages and

16   penalties recovered pursuant to PAGA will be distributed on a pro rata basis calculated using the

17   number of workweeks employees worked for defendants from February 15, 2015 to June 8, 2019,

18   a range beginning more than two years earlier than the range covered by the PAGA claim. (Doc.

19   No. 40 at 6–7.) This latter, longer date range is also referenced in attorney Anali Cortez’s

20   declaration in support of the pending motion for preliminary approval. (Doc. No. 40-1, Cortez
21   Decl. at 5.) Due to this inconsistency, the court cannot pinpoint the Relevant Period with respect

22   to plaintiffs’ PAGA claims.

23   B.     The PAGA Settlement Group

24          The Settlement Agreement defines “PAGA Settlement Group Members” as:

25                  Plaintiffs and all current and former employees employed by Gold
                    Coast Farms, LLC, Means Nursery, Inc. and All Ag, Inc. in a
26
                    nonexempt position at the Woodlake Location from February 15,
27                  2015 to June 8, 2019. The Parties represent that there are
                    approximately 189 individuals who qualify as PAGA Settlement
28                  Group Members.
                                                      3
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 4 of 18

 1   (Doc. No. 40-1 at 11.) Although the Relevant Period in this definition matches the one referenced

 2   in plaintiffs’ Memorandum of Points and Authorities and attorney Cortez’s declaration, (see Doc.

 3   No. 40 at 6–7; Cortez Decl. at 5), it is inconsistent with the Settlement Agreement’s own

 4   definition of the “PAGA Claims” and the date range of those claims (See Doc. No. 40-1 at 10

 5   (defining “PAGA Claims” as “claims for PAGA penalties . . . from July 9, 2017 to June 8,

 6   2019.”).) Here again the court cannot determine what constitutes the PAGA Settlement Group

 7   because of this inconsistency.

 8   C.      The Monetary Terms of the Settlement

 9           Under the Settlement, defendants are to pay a total of $150,000.00 (the “Gross Settlement

10   Fund”) to resolve all claims alleged in the lawsuit, including penalties and attorneys’ fees and

11   costs. (Doc. Nos. 40 at 6; 40-1 at 13–14.) The Gross Settlement Fund is allocated as follows: 1)

12   $25,035.00 to settle plaintiffs’ individual claims, with $11,505.00 to Manuel Perez and

13   $13,530.00 to Macario Perez; 2) $45,465.00 in PAGA penalties and unpaid wages for the PAGA

14   Settlement Group (the “PAGA Settlement Fund”); and 3) $79,500.00 for plaintiffs’ attorneys’

15   fees and costs. (Id.) The parties also agree to jointly pay the Settlement Claims Administrator,

16   with plaintiffs paying no more than $5,000.00 of the cost. (Id.)

17           The PAGA Settlement Fund is itself divided into the Underpaid Wages Fund, worth

18   $43,465.00, and the Penalties Fund, worth $2,000.00. (Doc. No. 40 at 6–7.) While the

19   Underpaid Wages Fund is allocated entirely to the 189 PAGA Settlement Group Members, 75%

20   of the Penalties Fund, or $1,500.00, will be paid to the LWDA, with 25%, or $500.00, left for the
21   PAGA Settlement Group Members. (Id.) All of the funds allocated to the PAGA Settlement

22   Group Members are to be paid out on a pro rata basis, based on the number of workweeks each

23   member worked for defendants, with each workweek valued at a maximum of $71.99. (Id. at 7.)

24   To receive their payments, PAGA Settlement Group Members must return a Claim Form; funds

25   not claimed will be paid to the LWDA, as no portion of the Settlement Fund is to revert to

26   defendants. (Id. at 8.)
27   /////

28   /////
                                                      4
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 5 of 18

 1   D.      The Non-Monetary Terms of the Settlement

 2           In addition to the monetary relief, defendant All Ag agrees to pay all employees at the

 3   Woodlake, California nursery overtime after eight (8) hours in a workday and/or forty (40) hours

 4   in a workweek (the “Revised Overtime Policy”), beginning thirty (30) days after approval of the

 5   Settlement, and to notify all new and existing employees of the policy in writing, in both English

 6   and Spanish. (Doc. Nos. 40 at 8; 40-1 at 16.) All Ag also commits to certifying its compliance

 7   with the Revised Overtime Policy each year on January 1, until January 1, 2022. (Doc. No. 40 at

 8   8.)

 9           Plaintiffs and their counsel, on the other hand, agree to not disclose the identity of

10   defendants or their owners, officers, directors, agents, or trustees, and to limit their description of

11   defendants in any publicity to a “large nursery and a farm labor contractor in the San Joaquin

12   Valley.” (Id. at 8–9.)

13                                          LEGAL STANDARDS

14   A.      PAGA Settlements

15           Under PAGA, an “aggrieved employee” may bring an action for civil penalties for Labor

16   Code violations on behalf of herself and other current or former employees. Cal. Lab. Code §

17   2699(a).1 A plaintiff suing under PAGA “does so as the proxy or agent of the state’s labor law

18   enforcement agencies.” Arias v. Superior Court, 46 Cal. 4th 969, 986 (2009). Accordingly, a

19   judgment in a PAGA action “binds all those, including nonparty aggrieved employees, who

20   would be bound by a judgment in an action brought by the government.” Id.; see also Iskanian v.
21   CLS Transp. L.A., LLC, 59 Cal. 4th 348, 381 (2014) (“When a government agency is authorized

22   to bring an action on behalf of an individual or in the public interest, and a private person lacks an

23   independent legal right to bring the action, a person who is not a party but who is represented by

24   the agency is bound by the judgment as though the person were a party.”).

25   /////

26
27   1
       An “aggrieved employee” is defined as “any person who was employed by the alleged violator
     and against whom one or more of the alleged violations was committed.” Cal. Lab. Code §
28
     2699(c).
                                                    5
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 6 of 18

 1          The PAGA statute imposes a number of limits on litigants. First, because a PAGA action

 2   functions as a “substitute” for an action brought by the state government, a plaintiff suing under

 3   PAGA is limited to recovery of civil penalties only, rather than damages or unpaid wages

 4   available privately through direct or class action claims. See Iskanian, 59 Cal. 4th at 381; ZB,

 5   N.A. v. Superior Court, 8 Cal. 5th 175 (2019). Second, to bring an action under PAGA, an

 6   aggrieved employee must first provide written notice to the LWDA as well as to the employer.

 7   Cal. Lab. Code § 2699.3(a)(1). Third, any civil penalties recovered must be divided 75% with the

 8   LWDA and 25% with the aggrieved employees. Id. at § 2699(i).

 9          Finally, a trial court must “review and approve” any settlement of PAGA claims.2 Id. at §

10   2699(l)(2). There is no binding authority identifying the proper standard of review of PAGA

11   settlements to be employed by the court. In the class action context, where PAGA claims often

12   appear, a district court must also independently determine that a proposed settlement agreement is

13   “fundamentally fair, adequate and reasonable” before granting approval. See In re Heritage Bond

14   Litig., 546 F.3d 667, 674–75 (9th Cir. 2008). However, the Settlement here is not structured as a

15   class action, and PAGA claims are intended to serve a decidedly different purpose—namely to

16   protect the public rather than for the benefit of private parties. See Arias, 46 Cal. 4th at 986. In

17   one case, the LWDA provided some guidance regarding court approval of PAGA settlements.

18   There, where both class action and PAGA claims were covered by a proposed settlement, the

19   LWDA stressed that

20                  when a PAGA claim is settled, the relief provided for under the
                    PAGA [must] be genuine and meaningful, consistent with the
21
                    underlying purpose of the statute to benefit the public and, in the
22                  context of a class action, the court [must] evaluate whether the
                    settlement meets the standards of being “fundamentally fair,
23                  reasonable, and adequate” with reference to the public policies
                    underlying the PAGA.
24

25   California Labor and Workforce Development Agency’s Comments on Proposed PAGA
26
27   2
       The proposed settlement must also be simultaneously submitted to the LWDA. Cal. Lab. Code
     § 2699(l)(2). Plaintiffs affirm that they did so when they filed the pending motion with this court.
28
     (Doc. No. 40 at 12.)
                                                       6
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 7 of 18

 1   Settlement (“LWDA Letter”), O’Connor v. Uber Techs., Inc., No. 3:13-cv-03826-EMC (N.D.

 2   Cal. Jul. 29, 2016) (Doc. No. 736 at 2–3);3 see O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d

 3   1110, 1133 (N.D. Cal. 2016) (citing the LWDA Letter with approval).

 4          Recognizing the distinct issues presented by class actions, this court is nevertheless

 5   persuaded by the LWDA’s reasoning in O’Connor and therefore adopts its proposed standard in

 6   evaluating the PAGA-only settlement agreement now before the court. See, e.g., Tenorio v.

 7   Gallardo, No. 1:1-cv-00283-DAD-JLT, 2019 WL 4747949, at *3 (E.D. Cal. Sept. 30, 2019);

 8   Patel v. Nike Retail Servs., Inc., No. 14-cv-04781-RS, 2019 WL 2029061, at *2 (N.D. Cal. May

 9   8, 2019). Pursuant to those decisions, the approval of a settlement of PAGA claims is appropriate

10   upon a showing that the settlement terms 1) meet the statutory requirements set forth by PAGA,

11   and 2) are fundamentally fair, reasonable, and adequate4 in view of PAGA’s public policy goals.

12   B.     FLSA Settlements

13          Under the FLSA, an employee may file a civil action against an employer who abridges

14   the FLSA’s guarantees. 29 U.S.C. § 216(b); see also Genesis Healthcare Corp. v. Symczyk, 569

15   U.S. 66, 69 (2013) (“The FLSA establishes federal minimum-wage, maximum-hour, and

16   overtime guarantees that cannot be modified by contract.”). Employees may bring collective

17   actions under the FLSA, representing all “similarly situated” employees, but “each employee

18   [must] opt-in to the suit by filing a consent to sue with the district court.” Does I thru XXIII v.

19   Advanced Textile Corp., 214 F.3d 1058, 1064 (9th Cir. 2000). Because an employee cannot

20   waive claims under the FLSA, the claims may not be settled without court approval or
21   Department of Labor supervision. Beidleman v. City of Modesto, No. 1:16-cv-01100-DAD-SKO,

22

23   3
       In the LWDA Letter, the LWDA also stated that it “is not aware of any existing case law
     establishing a specific benchmark for PAGA settlements, either on their own terms or in relation
24
     to the recovery on other claims in the action.”
25   4
        The court’s determination as to fairness, reasonableness, and adequacy may involve a balancing
26   of several factors including but not limited to the following: the strength of plaintiffs’ claims; the
     risk, expense, complexity, and likely duration of further litigation; the amount offered in
27   settlement; the extent of discovery completed, and the stage of the proceedings; and the
     experience and views of counsel. Officers for Justice v. Civil Serv. Comm’n of City & Cty. of San
28
     Francisco, 688 F.2d 615, 625 (9th Cir. 1982).
                                                        7
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 8 of 18

 1   2018 WL 1305713, at *1 (E.D. Cal. Mar. 13, 2018) (citing Barrentine v. Ark.-Best Freight Sys.,

 2   Inc., 450 U.S. 728, 740 (1981)). The decision to certify an FLSA collective action is within the

 3   discretion of the district court. See Edwards v. City of Long Beach, 467 F. Supp. 2d 986, 989

 4   (C.D. Cal. 2006).

 5           Although the Ninth Circuit has not established criteria to evaluate FLSA settlements,

 6   district courts in this circuit routinely apply the Eleventh Circuit standard, which examines

 7   whether a settlement is a fair and reasonable resolution of a bona fide dispute. See, e.g., Selk v.

 8   Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1172 (S.D. Cal. 2016) (citing Lynn’s

 9   Food Stores, Inc. v. United States, 679 F.2d 1350, 1352–53 (11th Cir. 1982)); Nen Thio v. Genji,

10   LLC, 14 F. Supp. 3d 1324, 1333 (N.D. Cal. 2014) (same). “A bona fide dispute exists when there

11   are legitimate questions about the existence and extent of defendant’s FLSA liability.” Kerzich v.

12   Cty. of Tuolumne, 335 F. Supp. 3d 1179, 1184 (E.D. Cal. 2018) (citation omitted). A court will

13   not approve a settlement when there is certainty that the FLSA entitles plaintiffs to the

14   compensation they seek because doing so would shield employers from the full cost of complying

15   with the statute. Id.

16           If a bona fide dispute exists, “[c]ourts often apply the Rule 23 factors in evaluating the

17   fairness of an FLSA settlement, while recognizing that some do not apply because of the inherent

18   differences between class actions and FLSA actions.” Khanna v. Inter-Con Sec. Sys., Inc., No.

19   2:09-cv-02214-KJM-EFB, 2013 WL 1193485, at *2 (E.D. Cal. Mar. 22, 2013) (internal quotation

20   marks and citations omitted). The factors include
21                  the strength of the plaintiffs’ case; the risk, expense, complexity,
                    and likely duration of further litigation; the risk of maintaining class
22
                    action status throughout the trial; the amount offered in settlement;
23                  the extent of discovery completed and the stage of the proceedings;
                    the experience and views of counsel; the presence of a
24                  governmental participant; and the reaction of the class members to
                    the proposed settlement.
25

26   Khanna v. Intercon Sec. Sys., Inc., No. 2:09-cv-2214-KJM-EFB, 2014 WL 1379861, at *6 (E.D.
27   Cal. Apr. 8, 2014), order corrected, 2015 WL 925707 (E.D. Cal. Mar. 3, 2015) (quoting Hanlon
28   /////
                                                       8
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 9 of 18

 1   v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998), overruled on other grounds by Wal-Mart

 2   Stores, Inc. v. Dukes, 564 U.S. 338 (2011)).

 3           District courts in this circuit have also taken note of the “unique importance of the

 4   substantive labor rights involved” in settling FLSA actions and adopted a “totality of

 5   circumstances approach that emphasizes the context of the case.” Selk, 159 F. Supp. 3d at 1173.

 6   With this approach, a “district court must ultimately be satisfied that the settlement’s overall

 7   effect is to vindicate, rather than frustrate, the purposes of the FLSA.” Id. In connection with

 8   this, the district court’s “obligation is not to act as caretaker but as gatekeeper, so that FLSA

 9   settlements do not undermine the Act’s purposes.” Kerzich, 335 F. Supp. 3d at 1185 (citation

10   omitted). Thus, only settlements of FLSA actions that reflect a fair and reasonable compromise

11   of issues actually in dispute may be approved. Id. (citation omitted).

12                                           LEGAL ANALYSIS

13           A settlement must be “taken as a whole, rather than the individual component parts” and

14   thus “must stand or fall in its entirety.” Staton v. Boeing Co., 327 F.3d 938, 960 (9th Cir. 2003).

15   If there are obvious deficiencies, the settlement cannot be approved. See Gonzalez v. CoreCivic

16   of Tennessee, LLC, No. 1:16-cv-01891-DAD-JLT, 2018 WL 4388425, at *2 (E.D. Cal. Sept. 13,

17   2018) (citing In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007)).

18   Here, there are a host of issues that must addressed before the court can consider approving the

19   proposed Settlement.

20   A.      The Settlement Suffers from Obvious Deficiencies and Cannot Now Be Approved
21           1.     Settlement Definitions

22           First, there are several discrepancies between the way certain terms are defined in the

23   Settlement Agreement as opposed to the manner they are described in the briefing in support of

24   preliminary approval. For example, and as noted above, the Settlement Agreement and the

25   Notice Form both state that the Relevant Period for the PAGA claims being settled ranges from

26   July 9, 2017 to June 8, 2019. (Doc. No. 40-1 at 10, 27.) However, plaintiffs’ memorandum of
27   points and authorities and the declaration of plaintiffs’ attorney Anali Cortez state that the

28   /////
                                                       9
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 10 of 18

 1    relevant period runs from February 15, 2015 through June 8, 2019. (Doc. No. 40 at 6–7; Cortez

 2    Decl. at 5.)

 3            Although the court might have been able to resolve this ambiguity by approving the

 4    definition expressly contained in the Settlement Agreement, that agreement itself has an internal

 5    contradiction. It defines “PAGA Settlement Group Members” as “all current and former

 6    employees employed by [defendants] in a nonexempt position at the Woodlake Location from

 7    February 15, 2015 to June 8, 2019,” but “PAGA Claims” as “claims for PAGA penalties . . . from

 8    July 9, 2017 to June 8, 2019.” (Compare Doc. No. 40-1 at 11, with id. at 10.) These

 9    inconsistencies must be corrected before the court can consider approving the Settlement.

10            2.     Monetary Terms

11                   a. The PAGA Settlement Fund

12            As the court noted at the hearing on the pending motion, it has concerns regarding the

13    parties’ transparent attempt to make an end run around PAGA, which specifically provides that

14    75% of civil penalties recovered under PAGA are to go to the LWDA, with 25% reserved for the

15    aggrieved employees. See Cal. Lab. Code § 2699(i). Here, the parties have structured the PAGA

16    Settlement Fund so that most of the funds are designated as an “Unpaid Wages Fund,” with only

17    a small fraction dedicated to the “Penalties Fund.” (See Doc. No. 40 at 6–7.) All of the Unpaid

18    Wages Fund is to be awarded to aggrieved employees, and only the Penalties Fund will be subject

19    to § 2699(i)’s penalties distribution provision. (Id.) This means that nearly 97% of the PAGA

20    Settlement Fund will go to the allegedly aggrieved employees, and only 3% will be left for the
21    LWDA. In response to the court’s request for additional briefing on this issue, plaintiffs have

22    offered several examples of cases where courts purportedly approved PAGA settlements with a

23    “zero allocation or minimal percentage of the PAGA settlement portion going to the [LWDA].”5

24    (Doc. Nos. 45; 46 at 1.)

25
      5
26      The court notes that at least one of the authorities provided by plaintiffs does not actually fit the
      bill. In Juarez v. Villafan, No. 1:l6-cv-00688-DAD-SAB (E.D. Cal. Aug. 24, 2017), this court
27    noted that the settlement “includes payment of $0.00 for claims brought under the FLSA and
      PAGA” because “plaintiffs are not recovering any amounts for claims brought under PAGA.”
28
      Id., (Doc. No. 36 at 2, 4.).
                                                        10
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 11 of 18

 1           In addition, shortly after the hearing on the pending motion, the California Supreme Court

 2    issued its decision in ZB, N.A. v. Superior Court, 8 Cal. 5th 175 (2019), holding that “unpaid

 3    wages are not recoverable as civil penalties under the PAGA.” Id. at 193 (construing “unpaid

 4    wages as compensatory relief that an employee may not recover in a PAGA claim”). The court

 5    reasoned that “[t]his is because the PAGA authorizes a representative action only for the purpose

 6    of seeking civil penalties for Labor Code violations, and an action to recover civil penalties is

 7    fundamentally a law enforcement action, not one for the benefit of private parties.” Id. at 196–97;

 8    see also Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 435 (9th Cir. 2015). Thus, only

 9    the state Labor Commissioner can recover unpaid wages via § 558. ZB, N.A., 8 Cal. 5th at 193,

10    195. Accordingly, the court concludes that the structure and allocation of the PAGA Settlement

11    Fund here contravenes the statutory limits set forth in the PAGA as interpreted by the California

12    Supreme Court.

13           In order to proceed, the parties must resolve the issue of “unpaid wages under an

14    appropriate cause of action” and in a manner consistent with the PAGA’s strictures.6 Gonzales v.

15    Emeritus Corp., 407 F. Supp. 3d 862, 864 (N.D. Cal. 2019) (citing ZB, N.A., 8 Cal. 5th at 198);

16    see, e.g., Benitez v. W. Milling, LLC, No. 1:18-cv-01484-SKO, 2020 WL 309200, at *9 (E.D. Cal.

17    Jan. 21, 2020); Olivo v. Fresh Harvest, Inc., No. 17-cv-02153-L-WVG, 2019 WL 6329227, at *5

18    (S.D. Cal. Nov. 25, 2019). Whether the parties do so by pursuing class certification for the

19    purposes of settlement pursuant to an appropriate cause of action, by settling individually with

20    each PAGA Settlement Group Member and convincing the undersigned that this is reasonable
21    (see Olivo, 2019 WL 6329227, at *5), or by any other appropriate method, is up to the parties.

22                   b. Settlement of FLSA Claims

23           The Settlement also resolves plaintiffs’ individual FLSA claims. However, the pending

24    motion fails to provide the court with sufficient information to determine if the settlement of the

25    FLSA claims is a fair and reasonable resolution of a bona fide dispute. This means, among other

26
      6
        The parties must also either amend the Settlement to remove the requirement that PAGA
27    Settlement Group Members submit a claim form to receive their unpaid wages or justify to this
      court’s satisfaction why this requirement is necessary.
28
                                                       11
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 12 of 18

 1    things, that the parties must demonstrate to the court that “a bona fide dispute exists” regarding

 2    “the existence and extent of defendant’s FLSA liability.” Kerzich, 335 F. Supp. 3d at 1184. A

 3    court will not approve a settlement when there is certainty that the FLSA entitles plaintiffs to the

 4    compensation they seek because doing so would shield employers from the full cost of complying

 5    with the statute. Id.; see also Selk., 159 F. Supp. 3d at 1172. Here, however, defendants have

 6    only recited boilerplate denials of liability. (Doc. Nos. 13; 14; 40 at 3; 40-1 at 17.) This is

 7    insufficient to establish a bona fide dispute—the parties must demonstrate a real factual and/or

 8    legal dispute about defendant’s liability before the court can approve the settlement of plaintiff’s

 9    FLSA claims. See Kerzich, 335 F. Supp. 3d at 1184 (“A bona fide dispute exists when there are

10    legitimate questions about the existence and extent of defendant’s FLSA liability.”) (emphasis

11    added).

12                     c. Employer Payroll Taxes

13              The court also has serious concerns about the allocation of employer payroll taxes under

14    the Settlement. The parties assert that “Defendants have agreed to pay a total of $150,000.00 to

15    resolve all claims alleged in the lawsuit as well as penalties, attorneys’ fees and costs.

16    Additionally, Defendants will pay all employer payroll taxes owed.” (Doc. No. 40 at 6)

17    (emphasis added). This suggests to the court that defendants are liable for the employer portion

18    of any payroll taxes. Yet, the Settlement Agreement states that the “Settlement Amount” of

19    $150,000.00 includes “employer payroll taxes on any wage portions of the settlement,”

20    effectively shifting that burden to employees. (Doc. No. 40-1 at 11.) Plaintiffs’ Memorandum of
21    Points and Authorities thus appears to misrepresent the party that will actually be responsible for

22    paying the employer payroll taxes. If this is the case, it would be doubly deceptive because, as

23    the name suggests, employer payroll taxes are supposed to be paid by the employer and are not

24    deducted from an employee’s gross pay.7 Here, however, it appears that the employer payroll

25    7
        Employee payroll taxes are typically deducted from an employee’s paycheck, lowering an
26    employee’s net pay. Employer payroll taxes, however, are paid directly by the employer and are
      not deducted from an employee’s paycheck. See Employment Taxes and Classifying Workers,
27    INTERNAL REVENUE SERVICE (Dec. 2007), https://www.irs.gov/pub/irs-news/fs-07-27.pdf
      (explaining that employers are responsible for their half of federal employer payroll taxes and that
28
      “[e]mployees do not pay this tax or have it withheld from their pay”); see also Matt Mansfield,
                                                      12
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 13 of 18

 1    taxes will be paid from the fund set aside for unpaid wages, depriving employees of the unpaid

 2    wages that they are due. The court cannot approve this provision as interpreted here.

 3                     d. Attorneys’ Fees

 4              Courts “have an independent obligation to ensure that the award [of attorneys’ fees], like

 5    the settlement itself, is reasonable, even if the parties have already agreed to an amount.” In re

 6    Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011); see also Consumer

 7    Privacy Cases, 175 Cal. App. 4th 545, 555 (2009) (“The court has a duty, independent of any

 8    objection, to assure that the amount and mode of payment of attorneys’ fees are fair and proper,

 9    and may not simply act as a rubber stamp for the parties’ agreement.”).

10              Where, as here, fees are to be paid from a common fund, the relationship between the

11    beneficiaries and counsel “turns adversarial.” In re Mercury Interactive Corp. Sec. Litig., 618

12    F.3d 988, 994 (9th Cir. 2010) (citation omitted). As a result, the district court must assume a

13    fiduciary role and “act with ‘a jealous regard to the rights of those who are interested in the fund’

14    in determining what a proper fee award is.” Id. (internal quotation marks and citations omitted).

15    Although the court notes that the Settlement here does not include a certified class under Federal

16    Rule of Civil Procedure 23, the interests of the 189 PAGA Settlement Group Members and of the

17    state are nonetheless implicated, so the court can identify no reason to abandon its scrutiny of the

18    award of attorneys’ fees in this case. See Cal. Lab. Code § 2699(g)(1) (“Any employee who

19    prevails in any action shall be entitled to an award of reasonable attorney's fees[.]”) (emphasis

20    added).
21              In evaluating the award of attorneys’ fees, “courts have discretion to employ either the

22    lodestar method or the percentage-of-recovery method.” Bluetooth, 654 F.3d at 942 (citations

23    omitted); see also Lealao v. Beneficial Cal., Inc., 82 Cal. App. 4th 19, 27, 53 (2000) (noting the

24

25    What are Employee and Employer Payroll Taxes, GUSTO (November 1, 2019),
      https://gusto.com/blog/payroll/payroll-taxes (“Payroll taxes paid by the employer, however, do
26    not affect an employee’s paycheck”); Diana Van Blaricom, Payroll Taxes and Employer
      Responsibilities, THE BALANCE SMALL BUSINESS (Sept. 27, 2019), https://www.thebalancesmb
27    .com/payroll-taxes-3193126 (“Companies are responsible for paying their portion of payroll taxes
      as well. These payroll taxes are an added expense over and above the expense of an employee’s
28
      gross pay.”).
                                                      13
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 14 of 18

 1    same for state law claims in cases involving a common fund). Under either approach,

 2    “[r]easonableness is the goal, and mechanical or formulaic application of either method, where it

 3    yields an unreasonable result, can be an abuse of discretion.” Fischel v. Equitable Life Assurance

 4    Soc’y of U.S., 307 F.3d 997, 1007 (9th Cir. 2002); see also Consumer Privacy Cases, 175 Cal.

 5    App. 4th at 557–58 (same).

 6            Under the percentage of the fund method, the court may award class counsel a percentage

 7    of the common fund recovered for the class; in the Ninth Circuit, the benchmark for such an

 8    award is 25%. Fischel, 307 F.3d at 1007, 1047–48; see also Bluetooth, 654 F.3d at 942. Special

 9    circumstances that could justify varying the benchmark award include when counsel achieves

10    exceptional results for the class, undertakes extremely risky litigation, generates benefits for the

11    class beyond simply the cash settlement fund, or handles the case on a contingency basis. See In

12    re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 954–55 (9th Cir. 2015). An explanation,

13    however, is necessary when the court departs from the 25% benchmark. Powers v. Eichen, 229

14    F.3d 1249, 1256–57 (9th Cir. 2000). Either way, “[s]election of the benchmark or any other rate

15    must be supported by findings that take into account all of the circumstances of the case.”

16    Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048 (9th Cir. 2002). With the lodestar method, the

17    court multiples the number of hours the prevailing party reasonably spent litigating the case by a

18    reasonable hourly rate for counsel. Bluetooth, 654 F.3d at 941. The product of this computation,

19    the “lodestar” amount, yields a presumptively reasonable fee. See Gonzalez v. City of Maywood,

20    729 F.3d 1196, 1202 (9th Cir. 2013).
21            The Ninth Circuit has recommended that district courts apply one method but cross-check

22    the appropriateness of the amount by employing the other as well. See Bluetooth, 654 F.3d

23    at 944. This diligence is particularly important “when counting all hours expended” in a case

24    “where the plaintiff has achieved only limited success” would yield an “excessive amount” of

25    fees, or when awarding a percentage of a “megafund would yield windfall profits for class

26    counsel in light of the hours spent on the case.” Id. at 942 (“Just as the lodestar method can
27    confirm that a percentage of recovery amount does not award counsel an exorbitant hourly rate,

28    /////
                                                       14
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 15 of 18

 1    the percentage-of-recovery method can likewise be used to assure that counsel’s fee does not

 2    dwarf class recovery.”) (internal quotation marks and citations omitted). Similarly, an upward

 3    adjustment could be justified if the recovery is “too small . . . in light of the hours devoted to the

 4    case or other relevant factors.” Six (6) Mexican Workers v. Arizona Citrus Growers, 904 F.2d

 5    1301, 1311 (9th Cir. 1990).

 6           Here, plaintiffs’ counsel seeks an award of $79,500.00 in attorneys’ fees and costs. (Doc.

 7    No. 40 at 6.) According to the supporting documentation they provided to the court, they have

 8    already expended 614.7 billable hours prosecuting this case, worth $159,400.00 in fees, and

 9    incurred $2,213.48 in recoverable costs. (Doc. No. 40 at 15). Lodestars are presumptively

10    reasonable, see City of Maywood, 729 F.3d at 1202, and here, the requested award represents a

11    substantial 51% discount from the estimated lodestar. However, the sum that plaintiffs’ counsel

12    requests represents approximately 53% of the $150,000.00 Gross Settlement Fund, more than

13    double the 25% benchmark set by the Ninth Circuit under the percentage of the fund method. See

14    Vizcaino, 290 F.3d at 1047. Notably, plaintiffs have not explicitly identified any special

15    circumstances that would warrant such a large upward departure from the benchmark. (See Doc.

16    No. 40 at 15.) Though the court may well grant an award of that size under certain

17    circumstances, the court cannot abdicate its obligation to protect the rights of absent members by

18    simply defaulting to the method proffered by plaintiffs. Plaintiffs’ failure here to fully justify its

19    request for a departure from the benchmark effectively deprives the court of the ability to exercise

20    informed discretion in choosing the method of determining a reasonable award of attorneys’ fees.
21    Given the substantial size of the requested award—at least in terms of the percentage of the

22    Settlement—plaintiffs must provide additional and sufficient information to the court to allow it

23    to conduct a proper cross-check of the requested fees.

24                   e. Attorneys’ Costs

25           In addition, plaintiffs contend that they incurred $2,213.48 in “recoverable costs.” (Doc.

26    No. 15.) Although plaintiffs have provided billing records, expense reports, and copies of various
27    receipts, they fail to explain to the court how they arrived at this particular number with respect to

28    costs incurred. Their own case expense log lists $6,354.88 in expenses, and the court cannot
                                                        15
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 16 of 18

 1    determine which of those expenses are being claimed as “recoverable.” (See Doc. No. 40-1 at

 2    42–43.) In order to be awarded costs, plaintiffs must submit a clearly organized expense log that

 3    specifically delineates the costs they wish to recover. See, e.g., City of Maywood, 729 F.3d at

 4    1204 n.4 (holding that a “district court could order the fee applicant to re-format and re-submit its

 5    billing records”).

 6                   f. Paying the Settlement Claims Administrator

 7            The court also has questions about the fairness of requiring plaintiffs to pay half of the

 8    settlement administration costs, up a maximum of $5,000.00, even though that amount is

 9    represented to be part of the Settlement Fund. (Doc. Nos. 40 at 6; 40-1 at 16.) The headline

10    value of the Settlement is $150,000.00, a sum that defendants are—at least in theory—paying.

11    (Doc. Nos. 40 at 6, 12; 40-1 at 11, 13, 27.) Defendants, however, are effectively clawing back up

12    to $5,000.00 by requiring plaintiffs to pay half of the settlement administration costs. Because

13    this artificially inflates and to some extent misrepresents the value of the Settlement and is thus

14    neither fair nor reasonable, the court will not approve this provision of the Settlement.

15            3.     Non-Monetary Terms

16                   a. Breadth of the Release of Claims

17            In addition to the questionable monetary terms of the Settlement, the release of claims is

18    impermissibly overbroad. The release of claims is as follows:

19                   In consideration of the total gross Settlement Amount as provided
                     in the Agreement by Defendants and upon final approval of this
20
                     Settlement by the Court, the Plaintiffs release the Defendants from
21                   all claims, demands, rights, liabilities and causes of action of every
                     nature and description whatsoever, known or unknown, asserted or
22                   that might have been asserted, whether in tort, contract, or for
                     violation of any state or federal statute, rule or regulation arising
23                   out of, relating to, or in connection with any act or omission by or
24                   on the part of any of the Defendants. Upon entry of the Court’s
                     Order approving the Settlement, Plaintiffs, all PAGA Settlement
25                   Group Members, and the State of California shall be deemed to
                     have fully, finally, and forever waived, released, relinquished, and
26                   discharged Defendants and each and all of the Released Parties
                     from any and all PAGA Claims as defined in the Settlement
27                   Agreement.
28    /////
                                                       16
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 17 of 18

 1    (Doc. No. 40 at 9; see also Doc. No. 40-1 at 10–12, 18, 19) (emphasis added). Because this

 2    release includes claims that “have not been litigated, alleged, or valued” and which do “not

 3    reasonably track the allegations of the complaint,” the court believes that it cannot approve the

 4    Settlement with this overbroad release included. Gonzalez v. CoreCivic of Tennessee, LLC, No.

 5    1:16-cv-01891-DAD-JLT, 2018 WL 4388425, at *2 (E.D. Cal. Sept. 13, 2018) (listing cases).

 6                   b. Annual Certification of Compliance

 7           As part of the Settlement, defendant All Ag also committed to sending plaintiffs’ counsel

 8    “an annual certification until January 1, 2022, due January 1st of each year, certifying it has paid

 9    overtime . . . [and] notified their new and existing employees of the Revised Overtime Policy.”

10    (Doc. Nos. 40 at 8; 40-1 at 16.) But because the court is denying preliminary approval of the

11    Settlement, necessarily pushing back the implementation schedule under any settlement until late

12    2020 or even 2021, this provision will likely be of more limited duration than originally

13    envisioned.8 Thus, this provision should be amended to ensure that the certification period is

14    effective for three calendar years following any final approval of a settlement.

15                                              CONCLUSION

16           Evaluating the settlement as a whole, the court cannot grant preliminary approval at this

17    time. Not only does the settlement contain internally inconsistent definitions, the court has

18    serious concerns regarding: 1) the structure of the PAGA Settlement Fund; 2) the settlement of

19    plaintiffs’ individual FLSA claims; 3) who will pay the employer payroll taxes; 4) the requested

20    attorneys’ fees award; 5) the discrepancy in claimed costs; 6) the shifting of liability for the
21    Settlement Claims Administrator; 7) the breadth of the release of claims; and 8) the duration of

22    the annual certification process. Although the court is cognizant of the “strong judicial policy

23    that favors settlements, particularly where complex class action litigation is concerned,” Wise v.

24    Ulta Salon, No. 1:17-cv-00853-DAD-EPG, 2020 WL 1492672, at *4 (E.D. Cal. Mar. 27, 2020)

25    (quoting In re Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008)), the court cannot

26
27    8
        This is particularly so because of the ongoing judicial emergency and the court’s extraordinarily
      heavy caseload, which could further delay preliminary and final approval of the Settlement. (See
28
      Doc. No. 49.)
                                                      17
     Case 1:18-cv-00927-DAD-EPG Document 50 Filed 04/17/20 Page 18 of 18

 1    approve the settlement as it has currently been presented. However, the court will not forestall

 2    further efforts to settle this manner and strongly encourages the parties to resolve the issues

 3    identified by the court in this order and/or to otherwise address them in further application for

 4    preliminary approval.

 5           Accordingly, the motion for preliminary approval of the settlement (Doc. No. 40) is

 6    denied without prejudice.

 7    IT IS SO ORDERED.
 8
         Dated:     April 17, 2020
 9                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       18
